Case 1:16-cv-00046-WES-PAS Document 126 Filed 06/27/19 Page 1 of 5 PageID #: 8114



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF RHODE ISLAND


  SHEET METAL WORKERS LOCAL NO. 20
  WELFARE AND BENEFIT FUND, and
  INDIANA CARPENTERS WELFARE FUND,
  on behalf of themselves and all others similarly
  situated,

                 Plaintiffs,
                                                                    Case No. 1:16-cv-00046-S
                 v.

  CVS PHARMACY, INC. and CAREMARK,
  L.L.C.,

                 Defendants.


  PLUMBERS WELFARE FUND, LOCAL 130,
  U.A., on behalf of itself and all others similarly
  situated,

                 Plaintiffs,

                 v.                                                 Case No. 1:16-cv-00447-S

  CVS PHARMACY, INC. and CAREMARK,
  L.L.C.,

                 Defendants.


                STIPULATION TO AMEND SCHEDULING ORDER
             TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO
       MOTION FOR CLASS CERTIFICATION AND FOR PLAINTIFFS TO REPLY

         Pursuant to Local Rule (Civil) 29, by and through their attorneys of record, Defendants in

  the above-captioned matters respectfully request, with Plaintiffs’ consent, that the Court enter this

  Stipulation to amend the current schedule.

         On April 29, 2019, Plaintiffs filed a Motion for Class Certification.
Case 1:16-cv-00046-WES-PAS Document 126 Filed 06/27/19 Page 2 of 5 PageID #: 8115



         The Court’s current schedule requires Defendants to respond to Platintiffs’ Motion for

  Class Certification by July 3, 2019 and Plaintiffs to file their reply by July 31, 2019.

         Four of the lawyers from Williams & Connolly LLP who are representing Defendants in

  these actions, including lead counsel Enu Mainigi, completed a three-week trial in Texas on June

  19, 2019.

         Defendants respectfully request that the Court extend their time for filing a response to

  the Motion for Class Certification for two weeks until July 17, 2019 and extend the time for

  Plaintiffs to reply until September 6, 2019.

         Plaintiffs have consented to this request.

           DATED: June 27, 2019

           For Plaintiffs:                                       For Defendants:

   /s/ Elizabeth A. Fegan                                 /s/ Robert C. Corrente

   Steve W. Berman (pro hac vice)                         Robert C. Corrente
   Barbara Mahoney (pro hac vice)                         WHELAN, CORRENTE, FLANDERS, KINDER &
   HAGENS BERMAN SOBOL SHAPIRO LLP                        SIKET LLP
   1301 Second Avenue, Suite 2000                         100 Westminster Street, Suite 710
   Seattle, WA 98101                                      Providence, RI 02903
   Tel: (206) 623-7292                                    Tel: (401) 270-4500
   Fax: (206) 623-0594                                    Fax: (401) 270-3760
   Email: steve@hbsslaw.com                               rcorrente@whelancorrente.com
   Email: barbaram@hbsslaw.com
                                                          Enu Mainigi (pro hac vice)
   Elizabeth A. Fegan (pro hac vice)                      William T. Burke (pro hac vice)
   FEGAN SCOTT LLC                                        Grant A. Geyerman (pro hac vice)
   150 S. Wacker Dr., 24th Floor                          WILLIAMS & CONNOLLY LLP
   Chicago, IL 60606                                      725 Twelfth St., N.W.
   Tel: (312) 741-1019                                    Washington, DC 20005
   Email: beth@feganscott.com                             Tel: (202) 434-5000
                                                          Fax: (202) 434-5029
   Zoran Tasić (pro hac vice)                             emainigi@wc.com
   HAGENS BERMAN SOBOL SHAPIRO LLP                        wburke@wc.com
   455 N. Cityfront Plaa Dr., Suite 2510                  ggeyerman@wc.com
   Chicago, IL 60611
   Tel: (708) 628-4949

                                                      2
Case 1:16-cv-00046-WES-PAS Document 126 Filed 06/27/19 Page 3 of 5 PageID #: 8116



   Fax: (708) 628-4950
   Email: zorant@hbsslaw.com

   Stephen M. Prignano (3649)
   MCINTYRE TATE LLP
   321 South Main Street, Suite 400
   Providence, Rhode Island 02903
   Tel: (401) 351-7700 Ext. 227
   Fax: (401) 331-6095
   Email: smp@mtlesq.com

   Donald F. Harmon (pro hac vice)
   BURKE BURNS & PINELLI, LTD.
   Three First National Plaza
   70 West Madison Street, Suite 4300
   Chicago, IL 60602
   Tel: (312) 541-8600
   Email: dharmon@bbp-chicago.com

   William Riley (pro hac vice)
   RILEY WILLIAMS & PIATT, LLC
   Hammond Block Building
   301 Massachusetts Avenue
   Indianapolis, IN 46204
   Tel: (317) 633-5270
   Fax: (317) 426-2248
   Email: wriley@rwp-law.com




                                        3
Case 1:16-cv-00046-WES-PAS Document 126 Filed 06/27/19 Page 4 of 5 PageID #: 8117



  IT IS ON this ____ day of June, 2019,

  ORDERED that Defendants’ time for responding to the Motion for Class Certification is extended

  until July 17, 2019 and the Plaintiffs’ time for filing their reply is extended until September 6,

  2019.




                                               ______________________________________
                                               THE HONORABLE WILLIAM E. SMITH, C.J.




                                                  4
Case 1:16-cv-00046-WES-PAS Document 126 Filed 06/27/19 Page 5 of 5 PageID #: 8118



                                 CERTIFICATE OF SERVICE

          I hereby certify that on June 27, 2019 the foregoing STIPULATION TO AMEND
  SCHEDULING ORDER TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
  MOTION FOR CLASS CERTIFICATION AND FOR PLAINTIFFS TO REPLY was filed
  via the CM/ECF system and is available for viewing and downloading from the ECF system and
  that the following counsel for plaintiffs will receive notice through the ECF system:

   Steve W. Berman (pro hac vice)               Stephen M. Prignano (3649)
   Barbara Mahoney (pro hac vice)               MCINTYRE TATE LLP
   HAGENS BERMAN SOBOL SHAPIRO LLP              321 South Main Street, Suite 400
   1301 Second Avenue, Suite 2000               Providence, Rhode Island 02903
   Seattle, WA 98101                            Tel: (401) 351-7700 Ext. 227
   Tel: (206) 623-7292                          Fax: (401) 331-6095
   Fax: (206) 623-0594                          Email: smp@mtlesq.com
   Email: steve@hbsslaw.com
   Email: barbaram@hbsslaw.com                  William Riley (pro hac vice)
                                                RILEY WILLIAMS & PIATT, LLC
   Elizabeth A. Fegan (pro hac vice)            Hammond Block Building
   FEGAN SCOTT LLC                              301 Massachusetts Avenue
   150 S. Wacker Dr., 24th Floor                Indianapolis, Indiana 46204
   Chicago, IL 60606                            Tel: (317) 633-5270
   Phone: (312) 741-1019                        Fax: (317) 426-3348
   beth@feganscott.com                          Email: wriley@rwp-law.com

   Zoran Tasić (pro hac vice)                   Donald F. Harmon (pro hac vice)
   HAGENS BERMAN SOBOL SHAPIRO LLP              BURKE BURNS & PINELLI, LTD.
   455 N. Cityfront Plaa Dr., Suite 2510        Three First National Plaza
   Chicago, IL 60611                            70 West Madison Street, Suite 4300
   Tel: (708) 628-4949                          Chicago, IL 60602
   Fax: (708) 628-4950                          Tel: (312) 541-8600
   Email: zorant@hbsslaw.com                    Email: dharmon@bbp-chicago.com




                                           By: /s/ Grant Geyerman___
